SCARBOROUGH, Chief Justice (joining in dissent). I respectfully dissent from the majority opinion. I would affirm the Court of Appeals opinion affirming the trial court’s denial and dismissal of Raines’ premature motion for a lump sum worker’s compensation settlement. The record indicates that Raines began receiving workmen’s compensation benefits after he stopped working for Klinger on September 9, 1986. While still receiving payments, Raines filed a workmen’s compensation claim on November 26, 1986, seeking a judgment that his claim was compensable. Klinger answered on May 19, 1987, denying liability for Raines’ injury and also the compensability of his claim. Thereafter, notices to take depositions and summons’ were issued. According to the record, the trial court did not enter a judgment determining Klinger’s liability or the extent or duration of Raines’ injury. Raines waited until February 1988, fifteen months after filing his claim, to file his motion for a lump sum settlement. On March 23, 1988, the trial court heard Raines’ motion for a lump sum settlement. Klinger orally moved to dismiss, without prejudice, Raines’ motion because it was premature under NMSA 1978, Section 52-1-69 (repealed 1986) (applicable in this case). Klinger argued that while benefits were being paid, any issue as to Raines’ disability was premature. The thrust of Raines’ claim was that NMSA 1978, Section 52-1-69 discriminated against older workers by prohibiting lump sum award consideration while benefits, which cease at death, continue to be paid. The trial court granted Klinger’s motion to dismiss Raines’ premature lump sum award claim. The transcript of the March 23, 1988, hearing indicates that maximum compensation payments were paid throughout these proceedings as follows: MR. BRANCH [for Raines]: [E]ven though Mr. Raines has not gotten a check this week, the company has continued to pay____ THE COURT: The workman’s compensation complaint was filed and I assume it was filed because there was a termination of benefits. MR. BRANCH [for Raines]: That’s correct. THE COURT: However, you advise me now there was a continuation of payment____ MR. SHEPARD [for Klinger]: It’s my understanding the benefits have always been paid, never been terminated____ I advised [Raines] all medicals had been paid, benefits had been paid and we would continue to pay them____ [A]s long as we’re paying, the determination of the total disability required for lump sum award is moot; it need not be determined. * # He * * * THE COURT: I was under the impression that workman’s compensation benefits had been terminated; that’s the reason you filed the lawsuit. Now I’m told it wasn’t. MR. BRANCH [for Raines]: That’s correct. The trial court permitted Raines to create a record supporting his claim for lump sum payment for appellate purposes but the defendant was not given an opportunity to present his case, and we must keep in mind that this was a proceeding on a motion, not a trial on the merits. The issue here is whether a plaintiff receiving maximum compensation payments may file a claim to obtain a lump sum settlement. Several New Mexico cases addressing this issue have prohibited such a claim. The statutory language of NMSA 1978, Section 52-1-69 is clear. “No claim shall be filed by any workman who is receiving maximum compensation benefits____” (emphasis added). Id. The court in Armijo v. Co-Con Construction Co., 92 N.M. 295, 296, 587 P.2d 442, 443 (Ct.App.), cert. denied, 92 N.M. 260, 586 P.2d 1089 (1978), interpreted this mandate to mean that a workman “is denied the right to seek any relief, other than the penalty, which bears upon or is related to receiving compensation benefits____ Naturally, any such claim filed by a workman during the period that maximum compensation payments are received is premature.” In Armijo, as in the present case, a plaintiff receiving maximum compensation payments filed suit to obtain a lump sum settlement. The Armijo court concluded that plaintiff’s receipt of maximum compensation benefits barred his claim. Id. at 297, 587 P.2d at 444. Accordingly, that court dismissed plaintiff’s claim. Other New Mexico cases have also adhered to the mandate of Section 52-1-69. The court in Minnerup v. Stewart Bros. Drilling Co., 93 N.M. 561, 564, 603 P.2d 300, 303 (Ct.App.), cert. denied, 94 N.M. 629, 614 P.2d 545 (1979), reversed a trial court judgment awarding plaintiff a lump sum settlement, where that plaintiff was receiving maximum compensation payments. That court ruled, “[wjhere maximum compensation payments for disability are being paid, a suit to establish a right to compensation on the basis of total permanent disability is barred, and there is no authority to lump-sum a total permanent disability which has not been established.” (emphasis added). Id. at 564, 603 P.2d at 303. Similarly, the court in Neumann v. A.S. Homer, Inc., 99 N.M. 603, 605, 661 P.2d 503, 505 (Ct.App.1983), affirmed a trial court’s dismissal of plaintiff’s lump sum settlement claim where that plaintiff was receiving maximum weekly compensation payments. That court concluded that courts lack authority to award a lump sum settlement, absent an established enforceable right to compensation. “So long as maximum compensation benefits are being paid there is no basis for a compensation claim and, thus, no enforceable right to compensation.” Id. These cases clearly indicate that New Mexico law prohibits those receiving maximum compensation benefits from suing to obtain a lump sum settlement. This statute was intended to spare employers from litigation expenses and to encourage employers to voluntarily compensate injured or disabled workers without fear of incurring liability. Armijo, 92 N.M. at 296, 587 P.2d at 443. The outcome of the cases cited furthers this intent. The majority’s reliance on Briscoe v. Hydro Conduit Corp., 88 N.M. 568, 544 P.2d 283 (Ct.App.1975), as authority for granting a lump sum award is misplaced. Any ambiguity created by the Briscoe decision was clarified in Minnemp, which defined the applicability of Section 52-1-69. The Minnemp court ruled that Section 52-1-69 applies when an employer, voluntarily and without court order, pays an injured employee maximum compensation benefits. Once Section 52-1-69 applies, it “bars a suit to establish the right to compensation and, thus, bars a lump-sum award where maximum compensation benefits are being paid.” Minnerup, 93 N.M. at 563-64, 603 P.2d at 302-03. The majority also cite Arther v. Western Co. of North America, 88 N.M. 157, 538 P.2d 799 (Ct.App.), cert. denied, 88 N.M. 318, 540 P.2d 248 (1975), to support their position that Klinger admitted liability by contesting only the lump sum payment at the March 23, 1988, hearing. I disagree. The facts in Arther are markedly distinct from those at bar. In Arther, the “defendants admitted death from injuries arising out of and in the course of employment. Their answer did not contest liability for the death; it contested only the propriety of a lump-sum award. The admission in the answer established liability for the death.” (citation omitted). Arther, 88 N.M. at 159, 538 P.2d at 801. In the present case, Klinger’s answer expressly denied liability for Raines’ injuries and the compensability of his claim. There was no admission to serve as a basis for establishing Klinger’s liability or Raines’ right to compensation. Also, no judgment of liability was rendered. Thus, Arther does not apply to the present facts. In the case at bar, Raines filed a claim for a lump sum settlement while receiving voluntary maximum compensation benefits from Klinger. According to Minnerwp and the other cases cited Section 52-1-69 applies to Raines, barring his claim for a lump sum settlement. Therefore, Raines’ claim should be dismissed as premature. Klinger did not admit liability and there was no judgment establishing Raines’ right to compensation which would change this result. This result comports with the mandatory statutory language and legislative intent of Section 52-1-69. The majority’s result derogates New Mexico law and the strong policies supporting that law. Our responsibility is limited to interpreting the law as we understand it, not to making new law which satisfies our concepts of right or wrong. State v. Pace, 80 N.M. 364, 371, 456 P.2d 197, 204 (1969). The cases I have cited above exemplify this well settled doctrine. If a change- in legislation is needed, it would more properly be handled by the legislature. For the foregoing reasons, I dissent. SCARBOROUGH, C.J., and STOWERS, J., concur.